Citation Nr: 0003702	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  93-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
osteoarthritis of the lumbar spine, currently rated as 10 
percent disabling.  

2. Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance under 38 C.F.R. § 3.808.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
service connected lumbosacral spine disorder, rated as 10 
percent disabling.  The veteran filed a timely notice of 
disagreement and substantive appeal regarding this 
determination.  This claim initially came before the Board in 
October 1995 and again in February 1998, at which times it 
was remanded for additional development.  That development 
having been accomplished, this claim is again before the 
Board.  

In May 1997, the veteran applied for a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance; this claim was denied by the 
RO in June 1997.  He then filed a July 1997 notice of 
disagreement, and the RO issued a statement of the case on 
that issue the same month.  The veteran responded with a 
December 1997 VA Form 9 on this issue, perfecting his appeal. 



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

A December 1998 VA X-ray report has been added to the record 
subsequent to the RO's most recent rating decision and 
supplemental statement of the case on this issue.  Obviously, 
this evidence is material to the veteran's claim and has not 
previously been presented; however, the RO has not yet 
reviewed it and the veteran has not waived his procedural 
right to such review.  38 C.F.R. § 20.1304 (1999).  
Therefore, this case must be remanded to the agency of 
original jurisdiction for review on the basis of all the 
evidence of record.  

In light of the above, these claims are REMANDED for the 
following additional procedural development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

3.  After completion of all requested 
development, the RO should review the 
veteran's claims based on all evidence of 
record.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, or as specified under the law as 
necessary to complete the appellate process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


